         CASE 0:15-cr-00174-DWF-JJK Doc. 48 Filed 11/13/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  Criminal No. 15-174 (DWF)

                     Plaintiff,

 v.                                                                             ORDER

 Pharoo Witherspoon,

                     Defendant.


      This matter is before the Court on Defendant Pharoo Witherspoon’s Request for

Reconsideration of Compassionate Release/RIS Based on New Information. (Doc.

No. 46.) The Court previously considered and denied Witherspoon’s request for

compassionate release. (Aug. 18, 2020 Order, Doc. No. 45.) Witherspoon argues that

new facts and research suggest that atrial fibrillation and his BMI of approximately 30

place him at increased risk for severe illness should he contract the COVID-19 virus.

      The CDC lists certain heart conditions that increases a person’s risk of severe

illness from COVID-19: heart failure, coronary artery disease, cardiomyopathies, and

pulmonary hypertension. See Centers for Disease Control and Prevention, Coronavirus

Disease 2019 (COVID-19): People with Certain Medical Conditions, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed Nov. 12, 2020). Other cardiovascular diseases,

such as hypertension or stroke, might increase a person’s risk. Id. A BMI level of

between 25 and 30 likewise might increase risk. Id. While the Court appreciates
         CASE 0:15-cr-00174-DWF-JJK Doc. 48 Filed 11/13/20 Page 2 of 2




Witherspoon’s concern regarding his atrial fibrillation, the CDC has not deemed it a risk

factor with respect to COVID-19 and the Court has already considered Witherspoon’s

atrial fibrillation when determining his previous compassionate release request. The

addition of Weatherspoon’s overweight BMI does not alter that analysis. Accordingly,

the Court finds that Witherspoon’s filings, (Doc. Nos. 46, 47), do not warrant

reconsideration of the Aug. 18, 2018 Order.

      Therefore, based on the foregoing, and on all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that Defendant Pharoo Witherspoon’s Request for

Reconsideration of Compassionate Release/RIS Based on New Information. (Doc.

No. [46]) is respectfully DENIED.


Dated: November 13, 2020                 s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                              2
